 


109 HR 4034 IH: Keep Gulf Coast Families Healthy Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4034 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To allow a deduction for 100 percent of medical expenses, not compensated for by insurance or otherwise, for taxpayers residing in the Hurricane Katrina disaster area. 
 
 
1.Short titleThis Act may be cited as the Keep Gulf Coast Families Healthy Act of 2005. 
2.Tax deductibility of medical expenses for taxpayers residing in the Hurricane Katrina disaster area 
(a)Requirement that expenses exceed 7.5 percent of adjusted gross income not applicableWith respect to a taxpayer whose principal residence is located in the Hurricane Katrina disaster area on August 28, 2005, subsection (a) of section 213 of the Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) shall be applied by striking , to the extent and all that follows through adjusted gross income.  
(b)Hurricane Katrina disaster areaFor purposes of this section, the term Hurricane Katrina disaster area means an area with respect to which a major disaster has been declared by the President before September 14, 2005, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina. 
(c)TerminationThis section shall not apply to taxable years beginning after December 31, 2010. 
(d)Effective dateThis section shall apply to expenses paid or incurred after August 28, 2005, in taxable years ending after such date.  
 
